                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                  CENTRAL DIVISION

DONNIE WOLFE, JR.,                           )
                                             )
                        Plaintiff,           )
                                             )
          v.                                 )      Case No: 2:19-CV-4010
                                             )
MPW TRANSPORTATION                           )
SERVICES, LLC,                               )
                                             )
                        Defendant.           )

                                MOTION TO REMAND COUNT I
                                PURSUANT TO 28 USC § 1447(c)

          COMES NOW Plaintiff, Donnie Wolfe, Jr., by and through his attorneys of record, Hall

Ansley, P.C., pursuant to 28 U.S.C. § 1447(c), and hereby moves this Court to remand Count I of

the present case to the Circuit Court of Benton County, Missouri. In support whereof, Plaintiff

states:

          1.      A Petition was filed in the Circuit Court of Benton County, Missouri on

September 13, 2018. The Petition pled a claim alleging workers’ compensation retaliation in

violation of § 287.780.

          2.      On December 19, 2018, Plaintiff moved for leave to file a Second Amended

Petition. On January 2, 2019, the Circuit Court granted Plaintiff leave to file his Second

Amended Petition and showed same as filed that day.

          3.      The Second Amended Petition pleads claims of: 1) workers’ compensation

retaliation in violation of § 287.780; 2) a hostile work environment in violation of the Americans

with Disabilities Act (ADA); and 3) retaliation in violation of the ADA.




               Case 2:19-cv-04010-MDH Document 4 Filed 01/21/19 Page 1 of 3
        4.      Defendant removed all of Plaintiff’s claims on the basis of federal question

jurisdiction.

        5.      28 U.S.C. § 1445(c) provides that “[a] civil action in any state court arising under

the workmen’s compensation laws of such state may not be removed to any district court of the

United States.”

        6.      The Eighth Circuit has found claims brought pursuant to RSMo. § 287.780 arise

under the workers’ compensation laws of Missouri. Humphrey v. Sequentia, Inc., 58 F.3d 1238,

1245 (8th Cir. 1995) (“[i]f §1445(c) applies, a case is non-removable even if it presents a federal

question or there is diversity.”).

        7.      28 USC § 1441(c) mandates severance and remand of the claim arising pursuant

to § 287.780. It provides:

             (1) If a civil action includes—
                 (A)      a claim arising under the Constitution, laws, or treaties of the
                          United States (within the meaning of section 1331 of this title), and

                (B)     a claim not within the original or supplemental jurisdiction of the
                        district court or a claim that has been made nonremovable by
                        statute, the entire action may be removed if the action would be
                        removable without the inclusion of the claim described in
                        subparagraph (B).

             (2) Upon removal of an action described in paragraph (1), the
             district court shall sever from the action all claims described in paragraph
             (1)(B) and shall remand the severed claims to the State court from which the
             action was removed. Only defendants against whom a claim described in
             paragraph (1)(A) has been asserted are required to join in or consent to the
             removal under paragraph (1).

        8.      Accordingly, Count I should be remanded to the Circuit Court of Benton County

in accord with 28 U.S.C § 1441(c). See Hearring v. Just Us of Columbia, LLC, 2016 WL

299040, *1-2 (W.D.Mo. Jan. 25, 2016) (severing and remanding non-removable claims); see


                                                   2
             Case 2:19-cv-04010-MDH Document 4 Filed 01/21/19 Page 2 of 3
also Burris v. Zale Deleware, Inc., 2009 WL 3762987, *3 (W.D.Mo. Nov. 10, 2009)

(“[S]everance of a non-removable claim is permissible only if the district court is exercising

federal question jurisdiction.”).

       WHEREFORE, Plaintiff respectfully requests that the Court grant this Motion and

remand Count I to the Circuit Court of Benton County, Missouri, and for such other and further

relief as this Court shall deem just and proper under the circumstances.

                                             HALL ANSLEY,
                                             A Professional Corporation

                                      By:    /s/Adam P. Pihana
                                             ADAM P. PIHANA
                                             Missouri Bar Number 59540
                                             TIMOTHY A. RICKER
                                             Missouri Bar Number 62050

                                             3275 East Ridgeview
                                             Springfield, MO 65808
                                             Telephone:     417/890-8700
                                             Facsimile:     417/890-8855
                                             Email: apihana@hallansley.com
                                             Email: tricker@hallansley.com
                                             Attorneys for Plaintiff




                                                3
          Case 2:19-cv-04010-MDH Document 4 Filed 01/21/19 Page 3 of 3
